Citation Nr: 1027017	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  07-35 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to nonservice-connected pension.

2.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from May 1960 to January 1964.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of May 2007 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

A Travel Board hearing in front of the undersigned Acting 
Veterans Law Judge was held in April 2010.  A transcript of the 
hearing has been associated with the claim file.

At the hearing, the issue was framed as entitlement to 
nonservice-connected pension benefits on the merits, rather than 
as a claim to reopen based on new and material evidence.  The 
Veteran is not prejudiced by this characterization, however, as 
the claim has been reopened, as discussed below.

The issue of entitlement to nonservice-connected disability 
pension is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran originally sought to establish basic eligibility 
for nonservice-connected disability pension benefits in July 
1998.

2.  The RO denied the Veteran's claim for nonservice-connected 
pension in a December 1998 decision letter.  The Veteran was 
informed of the decision and his appellate rights, and he did not 
appeal.  Therefore, the decision is final.

3.  In April 2007, the Veteran filed an application to reopen his 
claim of entitlement to basic eligibility for nonservice-
connected disability pension benefits.

5.  The evidence received since the RO's December 1998 decision 
letter, when considered by itself or in the context of the entire 
record, raises a reasonable possibility of substantiating the 
claim of basic eligibility for nonservice-connected disability 
pension benefits. 


CONCLUSIONS OF LAW

1.  The December 1998 decision letter is final.  38 U.S.C.A. § 
7104 (West 2002 & Supp. 2009).

2.  The additional evidence presented since the December 1998 
decision letter is new and material, and the claim of entitlement 
to basic eligibility for nonservice-connected disability pension 
benefits is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  In the 
instant case, since the appellant's claim is being reopened, any 
deficiencies with regard to VCAA are harmless and nonprejudicial 
and VCAA analysis is not required.  

Legal Criteria and Analysis

The Veteran is seeking to reopen a claim of basic eligibility for 
nonservice-connected pension benefits.  He contends that he has 
the requisite service necessary for pension benefits.

The Veteran first filed a claim for nonservice connected 
disability pension in July 1998.  The RO denied the Veteran's 
claim in a decision letter of December 1998.  He was informed of 
his right to appeal, but he did not do so.  As such the decision 
became final.  38 U.S.C.A. § 7104.

The claim for entitlement to nonservice connected disability 
pension may be reopened if new and material evidence is received.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The application to 
reopen this claim was received in April 2007.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the prior denial in December 1998, the evidence of 
record included the following:  a December 1998 request for 
information response from the National Personnel Records Center 
(NPRC) noting the appellant's service dates of May 1960 to 
January 1964, noting he was separated under honorable conditions 
and that he had no service in the Republic of Vietnam; a copy of 
the appellant's service personnel records AF Form 7 showing he 
had foreign service during a TDY trip from May 1962 to September 
1962 for a total of 144 days; a copy of the appellant's DD Form 
214 showing foreign and/or sea service totaling 4 months and 21 
days; an information request of August 1998 stating that the 
appellant claimed his TDY service was in Vietnam; and the 
appellant's service treatment records.

The appellant filed another claim for nonservice-connected 
disability pension benefits in April 2007.  The RO denied the 
appellant's claim in a May 2007 decision letter.  

Added to the record since the December 1998 prior denial is the 
following evidence:  additional copies of the appellant's service 
personnel records AF Form 7; an additional copy of the 
appellant's DD Form 214; a June 2007 letter from the RO to the 
JSRRC 218 requesting help in confirming TDY service in Vietnam 
from May 1962 to September 1962 at which time the appellant was 
assigned to the 3d Mbl Comm Sq, Tinker AFB, OK with a handwritten 
reply of September 2007 stating the service treatment records 
show the appellant's clinic visit of the 1st Mob in June 1962, 
that the 1st MOB was at Clark AB PI and to try morning reports to 
put the appellant at 1st MOB and then go from there; a September 
2007 request for information for a search of morning reports for 
the 3rd Mobile Communication Squadron (3rd MOB) from May 1962 to 
August 1962 containing any remarks regarding mention of the 
appellant; a response to the September 2007 request for 
information providing a morning report of August 20, 1962 from 
the 3d MBLCOMMSQ showing the appellant was noted to have returned 
form 112 days OL at APO 74 San Francisco California SO TA-128 and 
an internet printout of October 2007 showing a picture of the 
Clark AB Main Post Office, APO 74, circa 1963 with a handwritten 
notation of Philippines; an October 2007 VA Form 9 from the 
appellant wherein he stated that he was assigned to Clark AFB and 
was TDY to Tan Sanute AFB Saigon RVN and was sent to Pleiku and 
other outpost on resupply missions; an April 2010 letter form the 
appellant's brother wherein he stated that he could not find hard 
evidence that the appellant was in Vietnam but that he remembers 
receiving a letter from the appellant saying he was on guard duty 
in Vietnam; and testimony during a Travel Board hearing of April 
2010 during which the appellant testified he had gone to Vietnam 
on temporary duty, that he first went to Clark AFB in the 
Philippines but was there just long enough to change planes and 
then head out to Vietnam, that he was in Tan Son Nhut, Saigon and 
that while in Vietnam he fired at a Vietnamese guard and was sent 
back to the states for corrective action.

After a review of the record, the Board finds that new and 
material evidence has been submitted since the prior final denial 
of December 1998.  In this regard, the Board notes that the April 
2010 letter from the appellant's brother was not of record at the 
time of the prior denial.  In it, the brother stated that he had 
received a letter from the appellant while he was on active 
service stating he had been serving guard duty in Vietnam.  As 
noted above, the credibility of the evidence is presumed for 
purposes of new and material evidence.  Presuming the credibility 
of the appellant's brother's letter, this establishes that the 
appellant served in the Republic of Vietnam during his service.  
The appellant's claim for nonservice-connected disability pension 
had been denied on the basis that he did not have the requisite 
service for entitlement to the benefit.  This new evidence cures 
a prior evidentiary defect, namely that the appellant did not 
serve in the Republic of Vietnam and raises a reasonable 
probability of substantiating the claim.  Therefore, the Board 
finds that the evidence received since the last final decision is 
new and material evidence and raises a reasonable possibility of 
substantiating the claim because it addresses a previously 
unestablished fact.

Accordingly, the Board finds that new and material evidence has 
been submitted.  The claim for entitlement to nonservice-
connected disability pension is reopened.  To that extent only, 
the appeal is allowed.


ORDER

The request to reopen the claim for nonservice-connected 
disability pension is reopened.  To that extent only, the appeal 
is granted.





REMAND

Additional development is needed prior to further disposition of 
the claim.

The appellant is claiming entitlement to nonservice-connected 
disability pension benefits.  He alleges that he served in the 
Air Force from May 1960 to January 1964 and that his service 
included TDY to the Republic of Vietnam for the required 90 days 
or more to qualify him for nonservice-connected disability 
pension.

Under VA regulations, the payment of nonservice-connected pension 
benefits is provided to veterans who are permanently and totally 
disabled from a nonservice-connected disability which is not the 
result of willful misconduct, but only where the veteran has the 
requisite active wartime service.  38 U.S.C.A. § 1521(a); 38 
C.F.R. §§ 3.3, 3.314(b) (2009).

A veteran meets the service requirements of that section if he 
served in active military, naval or air service under one of the 
following conditions: (1) for 90 days or more during a period of 
war; (2) during a period of war and was discharged or released 
from service for a service-connected disability; (3) for a period 
of 90 consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more than 
one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  
The Vietnam era is a period of war.  38 U.S.C.A. § 101(11) (West 
2002).

Active military, naval, or air service includes active duty, any 
period of active duty for training during which the individual 
concerned was disabled or died from a disease or injury incurred 
or aggravated in the line of duty, and any period of inactive 
duty training during (INACDUTRA) which the individual concerned 
was disabled or died from an injury incurred or aggravated in the 
line of duty.  38 C.F.R. § 3.6(a).

Effective January 1, 1997, the term "Vietnam era" means the 
following: (1) the period beginning on February 28, 1961, and 
ending on May 7, 1975, for veterans who served in the Republic of 
Vietnam during that period, and (2) the period beginning on 
August 5, 1964, and ending on May 7, 1975, in all other cases.  
38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2.

The appellant's DD Form 214 shows he had foreign and/or sea 
service totaling 4 months and 21 days.  Moreover, his service 
personnel records show he had 144 days of TDY service from May 1, 
1962 to September 1962.  Additionally, the record shows that the 
appellant was attached to the 3rd Mobile Communication Squadron 
(3RD MOB) and that in August 1962 it was noted he returned from 
122 days OL at APO 74.  

At the Travel Board hearing of April 2010, the appellant 
testified that while his TDY orders were for the Clark AFB in the 
Philippines, that he was only there long enough to change planes 
and head over to Vietnam.  He further testified that his TDY 
service was in Vietnam and not in the Philippines and that while 
in Vietnam he shot a Vietnamese guard and was sent back to the 
states for corrective action during which he was placed on base 
arrest.

The Board recognizes that the RO has made several efforts to 
substantiate the appellant's claims of service in the Republic of 
Vietnam.  However, the Board finds that additional development is 
necessary to ensure that all efforts have been made to 
substantiate the appellant's allegations.  In this regard, the 
Board notes that the RO has not requested the unit records for 
the 3rd Mobile Communication Squadron (3RD MOB) from May 1, 1962 
to September 1962.  While the RO requested morning reports, the 
Board believes that unit records would be more helpful in 
determining if the unit, to which the appellant was attached at 
the time, had any TDY service in the Republic of Vietnam during 
that time and for how long.  Moreover, the appellant has claimed 
that he was sent back to the states for corrective action after 
having shot a Vietnamese guard and that he was on base arrest for 
some time upon his return to the states.  While the appellant's 
AF Form 7 from his service personnel records has been associated 
with the claim file, a complete copy of his service personnel 
records has not been obtained.  These records may contain 
corroborative evidence that the appellant was indeed under base 
arrest during his service and the reason for the same.  
Therefore, the Board finds that additional development is 
necessary prior to deciding the appellant's claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the unit records 
for the 3rd Mobile Communication Squadron 
(3RD MOB) from May 1, 1962 to September 
1962 and associate them with the claim 
file.  If the records are not available it 
should so be stated in the record and a 
reason for their unavailability should be 
provided.

2.  The AOJ should request a complete copy 
of the appellant's service personnel 
records and associate them with the claim 
file.  If the records are not available it 
should so be stated in the record and a 
reason for their unavailability should be 
provided.

3.  After the above is complete, 
readjudicate the appellant's claim.  If 
the claim remains denied, provide the 
appellant a supplemental statement of the 
case (SSOC), to include consideration of 
all evidence received since the most 
recent statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


